As filed with the Securities and Exchange Commission on June 6, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2013 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. COLDSTREAM DIVIDEND GROWTH FUND Annual Report March 31, 2013 Dear Fellow Shareholders: March 31, 2013 marks the end of the Fund’s second fiscal year. While we are generally pleased with the absolute performance of the Fund, we are disappointed with the performance relative to its benchmarks, the Russell 1000® Value Index and the S&P 500® Index. The underperformance can be largely explained by the Fund’s lack of exposure to Banks; we note that many bank stocks no longer meet the dividend growth criteria the Fund has for investment, hence the low exposure. The Russell 1000 Value® Index has a large exposure to Banks and the financial sector had excellent performance over the period. It is interesting to note that over the fiscal year the S&P 500® Index was up 13.96%, which was in line with the Fund’s performance. We are pleased our Fund was up by 12.03% for the last quarter which was only 28 basis points behind the benchmark and 142 basis points ahead of the S&P 500® Index. Performance for the periods ended March 31, 2013 are as follows: CMDGX Fund Russell 1000® Value Index S&P 500® Index Fiscal Year 4/1/12‐3/31/13 13.19% 18.77% 13.96% Last Quarter 1/1/13‐3/31/13 12.03% 12.31% 10.61% Since Inception 9/30/10‐3/31/13 11.97% 16.50% 16.07% Gross Expense Ratio: 1.31% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1‐877‐476‐1909. For time periods over one year, returns are annualized. Holdings that helped drive our performance over the fiscal year include Abbott Laboratories (+23.84%), Colgate Palmolive Co. (+23.60%), McCormick & Co., Inc. (+37.99%), HJ Heinz Co. (+39.66%), Phillips 66 (+109.12%), Walgreen Inc. (+43.77%), and Safeway Inc. (+34.78%). Our allocations to large cap Consumer Staples and Energy were important drivers of performance. - 2 - On the other hand, detractors were Microsoft Corp. (‐8.73%), Intel Corp. (‐20.19%), Apple Inc. (‐25.08%), and Staples Inc. (‐15.66%). Of the current portfolio companies, only 3 have a market value below cost and the largest unrealized loss is 25.4% (Apple Inc.). Listed below are the Fund’s top ten holdings as of 3/31/13. Company Percent Weighting (%) Annualized Yield (%) G.E. Company Microsoft Corporation Target Corporation AFLAC Incorporated Apple Inc. ENSCO PLC Chevron Corporation Medtronic, Inc. Coca Cola Co. Safeway Inc. Looking at the reporting period, the markets reinforced the old adage that “markets do not always mirror the economy”. Economic growth has been anemic; unemployment remains very high – and would be higher if not for a large drop in the participation rate. The Eurozone continues in recession with numerous banking issues, and we are now dealing with the potential ramifications of the U.S. budget sequester. Despite these trends, the U.S. markets provided double digit equity returns, as measured by the S&P 500® Index. One might ask how this could happen? Potentially because markets are forward looking; in spite of all the problems, perceived or real, many things are improving. U.S. Housing appears to have bottomed; when housing markets return to ‘normalcy’, it could create 3 million new jobs in construction and related industries. Improved technology has enabled the U.S. to tap abundant domestic crude oil and natural gas resources. In fact, the rig count has actually increased from 200 in 2009 to over 1200 today. We have become a low cost production destination, and the impact on the U.S. economy is estimated to be 3.6 million new jobs. Finally, there has been a renaissance in U.S. manufacturing. Over the past two years the U.S. has created more than a half a million new manufacturing jobs. Who would have thought foreign auto makers would choose to build cars in America for re‐exportation? - 3 - When you couple the real changes that are occurring in the economy, the modest inflation, reasonable equity valuations, and excess cash on corporate balance sheets, you tend to create higher prices. The Coldstream Dividend Growth Fund invests in equities which we believe have paid reasonable dividends, and have strong growth potential and attractive dividend and yield opportunities. We see that investors are beginning to look to equities as a source of income because of the continued decline in yields on fixed income alternatives. Currently, 56% of S&P 500® Index stocks have yields greater than a 10 year Treasury bond. We still see a reasonable balance between risk and opportunity. Slow economic growth throughout the world should favor large cap, domestic, dividend paying stocks. We would like to thank you again for your investment in the Fund, and we are excited about what the future may hold. Sincerely, Robert D. Frazier Chief Investment Officer & Portfolio Manager - 4 - Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in securities (units) of MLPs involve risks that differ from an investment in common stock. To the extent that an MLP's interests are all in a particular industry, the MLP will be negatively impacted by economic events adversely impacting that industry. Additionally, holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. Investment performance reflects fee waivers. In the absence of these waivers, returns would be lower. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments in this report for complete fund holdings. The information provided herein represents the opinion of Coldstream Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500 Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market‐value weighted index (stock price times number of shares outstanding), with each stock's weight in the Index proportionate to its market value. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price‐to‐book ratios and lower forecasted growth values. You cannot invest directly in an index. Annualized Yield‐An annualized rate of return is the return on an investment over a period other than one year (such as a month, or two years) multiplied or divided to give a comparable one‐year return. For instance, a one‐month ROI of 1% could be stated as an annualized rate of return of 12%. Or a two‐year ROI of 10% could be stated as an annualized rate of return of 5%. Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the Coldstream Dividend Growth Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund. Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC. - 5 - Coldstream Dividend Growth Fund Fund Performance Chart at March 31, 2013 Average Annual Total Return: One Year Since Inception 1 Coldstream Dividend Growth Fund 13.19% 11.97% S&P 500® Index 13.96% 16.07% Russell 1000® Index2 14.43% 16.29% Russell 1000® Value Index 18.77% 16.50% Total Annual Fund Operating Expenses: 1.31% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 476‐1909. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. - 6 - Coldstream Dividend Growth Fund Fund Performance Chart at March 31, 2013 Continued The S&P 500® Index is an unmanaged capitalization‐weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Index measures the performance of the large‐cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1,000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price‐to‐book ratios and lower forecasted growth values. 1The Fund commenced operations on September 30, 2010. 2 Going forward, the Russell 1000® Index will replace the Russell 1000® Value Index. The Advisor believes the Russell 1000® Index is more comparable to the Fund's current blend of holdings. - 7 - Coldstream Dividend Growth Fund EXPENSE EXAMPLE at March 31, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. The Coldstream Dividend Growth Fund is a no‐load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 – 3/31/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you Coldstream Dividend Growth Funddetermine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. - 8 - Coldstream Dividend Growth Fund EXPENSE EXAMPLE at March 31, 2013 (Unaudited) Continued Beginning Account Value 10/1/12 Ending Account Value 3/31/13 Expenses Paid During Period* 10/1/12 – 3/31/12 Actual $1,000.00 $ 1,123.70 Hypothetical $1,000.00 $ 1,018.70 $6.29 (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half‐year)/365 days to reflect the one‐half year expense. - 9 - Coldstream Dividend Growth Fund Sector Allocation of Portfolio Assets at March 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. - 10 - Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Shares COMMON STOCKS ‐92.16% Value Beverage and Tobacco Product Manufacturing 8.38% 25,165 Altria Group, Inc. $ 26,620 Coca‐Cola Co. 12,000 PepsiCo, Inc. 9,870 Philip Morris International, Inc. Chemical Manufacturing 8.07% 25,000 Abbott Laboratories 23,000 AbbVie, Inc. 11,200 Johnson & Johnson 21,000 Merck & Co., Inc. Computer and Electronic Product Manufacturing ‐8.82% 2,950 Apple, Inc. 42,900 Cisco Systems, Inc. 4,500 International Business Machines Corp. 22,060 Xilinx, Inc. Credit Intermediation and Related Activities ‐1.95% 12,000 Ameriprise Financial, Inc. Fabricated Metal Product Manufacturing ‐1.97% Crane Co. Food and Beverage Stores ‐2.26% 39,000 Safeway, Inc. Food Manufacturing 4.25% 14,000 H.J. Heinz Co. 12,500 McCormick & Co., Inc. Food Services and Drinking Places ‐1.99% 9,075 McDonald's Corp. General Merchandise Stores 5.12% 22,000 Macy's, Inc. 20,500 Target Corp. The accompanying notes are an integral part of these financial statements. - 11 - Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Continued Shares COMMON STOCKS ‐92.16% Value Health and Personal Care Stores ‐2.10% Walgreen Co. $ Insurance Carriers and Related Activities ‐4.99% Aflac, Inc. Marsh & McLennan Cos., Inc. Machinery Manufacturing ‐5.03% Deere & Co. General Electric Co. Merchant Wholesalers, Durable Goods ‐1.99% Xerox Corp. Merchant Wholesalers, Nondurable Goods ‐1.74% Cardinal Health, Inc. Miscellaneous Manufacturing ‐4.62% 3M Co. Medtronic, Inc. Oil and Gas Extraction ‐3.44% Enterprise Products Partners L.P. Marathon Oil Corp. Petroleum and Coal Products Manufacturing ‐8.63% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 Pipeline Transportation ‐3.01% Copano Energy LLC 13,400 Plains All American Pipeline, L.P. Publishing Industries (except Internet) ‐2.89% Microsoft Corp. The accompanying notes are an integral part of these financial statements. - 12 - Coldstream Dividend Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2013 Continued Shares COMMON STOCKS ‐92.16% Value Rail Transportation ‐1.98% 6,300 Union Pacific Corp. $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities ‐2.04% 3,600 BlackRock, Inc. Support Activities for Mining ‐3.00% 22,700 Ensco PLC ‐Class A (a) Transportation Equipment Manufacturing ‐3.89% 11,000 Honeywell International, Inc. 16,000 Magna International, Inc. (a) TOTAL COMMON STOCKS (Cost $35,798,578) Shares SHORT‐TERM INVESTMENTS ‐6.39% Value Fidelity Institutional Money Market Portfolio ‐Class I, 0.10% (b) TOTAL SHORT‐TERM INVESTMENTS (Cost $2,899,616) TOTAL INVESTMENTS IN SECURITIES (Cost $38,698,194) ‐98.55% Other Assets in Excess of Liabilities ‐1.45% NET ASSETS ‐100.00%
